MONTHLY SERVICER'S CERTIFICATE CARMAX BUSINESS SERVICES, LLC CARMAX AUTO OWNER TRUST SERIES 2009-1 Collection Period 08/01/09-08/31/09 Determination Date 9/9/2009 Distribution Date 9/15/2009 Pool Balance 1 . Pool Balance on the close of the last day of the preceding Collection Period $ 2 . Collections allocable to Principal $ 3 . Purchase Amount allocable to Principal $ 4 . Defaulted Receivables $ 5 . Pool Balance on the close of the last day of the related Collection Period $ (Ln1 - Ln2 - Ln3 - Ln4) 6 . Total number of Receivables outstanding on the close of the last day of the related Collection Period $ 7
